DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2021 has been entered.

Claim Objections
Claim 26 recites the limitation “a second opening in an opposing sidewalls”.  It appears this should be “sidewall”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “a force multiplying axis”.  A similar limitation exists in independent claim 7 and refers to “a force multiplying mechanism”.  It is unclear what a “force multiplying axis” would be in the context of the claim where it states “…connecting the input portion and the output portion”.  It is unclear how an axis can connect two structural components together for torque multiplication.  The limitation is interpreted as “a force multiplying mechanism” for the purposes of examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-11 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of SROKA (US 20120103142 A1), further in view of WILSON (US 20130139651 A1).
As to claim 7, CLARKE teaches a system for removing wear parts secured to earth working equipment by a rotating a locking element (Figure 27b teaches a manipulator (29) with a removal tool (195) that is used to remove a locking element (or securement mechanism) from a wear part (13). ¶0114 teaches the intermediate adapter (13) is a wear part that needs replacing periodically.), the system comprising: a frame (Figure 27a/b teaches a manipulator (29) that has an end piece (199) that forms a frame to hold installation/removal devices.  ¶0135 teaches the use of various tools, including multiple auxiliary tools (41) on combined tool (197) to remove or install the securement mechanisms from the wear member.); a gripper to hold the wear part secured to earth working equipment by a rotatable locking element (Figure 27b teaches grippers (191, 193) that hold the wear part (13) to be removed.); a power source (Paragraph 0118 teaches a power source, Paragraph 0018 teaches the use of hydraulics.); a torque applying apparatus (Figure 27b teaches a torque applying apparatus (hex tool, 195) that is coupled to a power source. Paragraph 0155 teaches the hex tool spins the lock, thus applies torque.) and a tool to engage and rotate the locking element that is coupled to the torque applying apparatus.  (Figure 27b teaches a tool (195) that is described as a hex tool in ¶0135.  This tool has the structure of a power source (upper rectangle) attached to a tool to interact the fastening element of the wear member.)
CLARKE does not explicitly disclose a torque applying apparatus including a housing onto which the power source is fastened, an input portion configured to receive torque from the power source about a first rotational axis, an output portion configured to connect to the tool to either side of the output portion provide torque to the rotatable locking element from either opposing direction about a second rotational axis, the second rotational axis being parallel to and laterally offset from the first rotational axis, and a force-multiplying mechanism connecting the input portion and the output portion.
However, SROKA teaches a torque applying apparatus (Figure 6, Item 100) including a housing onto which the power source is fastened (Figure 6 teaches a housing (22).  Figure 8 teaches the power source (106) is connected to the housing (22) via a coupling structure (108).  Paragraph 0038 teaches the motive structure can be secured to the wrench (20) or even formed with the wrench.), an input portion configured to receive torque from the power source about a first rotational axis (Figure 6, Item 104), an output portion configured to connect to the tool to either side of the output portion (Figures 10-19 and ¶0043 teaches the use of a wrench with various shaped sockets. Figure 16 teaches a hex adapter specifically, which can be used with the hex socket tool of CLARKE. Figure 6 teaches the output portion (40) has a gap (30) to allow for entry of a tool from either the bottom or top of the device.) to provide (Figure 6 teaches an output portion (40) that has a gap (30) to allow for insertion from the top or bottom of the device.), the second rotational axis being parallel to and laterally offset from the first rotational axis (Figure 6 teaches the input (104) and output (40) portions and displaced laterally and have parallel rotational axis.), and a force-multiplying mechanism connecting the input portion and the output portion. (Paragraph 0032 teaches the drive system (50) increases the torque or rotational speed imparted onto the output portion (40).)
One of ordinary skill in the art would have been motivated to combine the offset drive link assembly of SROKA with the locking element removal device of CLARKE in increase the input torque (SROKA, Paragraph 0032), use the multiple sized inserts to accommodate various fasteners (SROKA, Paragraph 0027), and access fasteners in a space-restricted environment. (SROKA, Paragraph 0045) 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the offset drive link assembly of SROKA with the locking element removal device of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (A).
CLARKE in view of SROKA does not explicitly disclose the use of two apparatuses that include first and second power sources or first and second torque applying apparatuses that have housings where the first and second power sources are fastened.  
CLARKE does disclose an apparatus that has laterally disposed arms (Figure 27a/b) and that various tools can be used in combination on the apparatus. (¶0135)
However, TAYLOR teaches the use of laterally disposed torque applying apparatuses that include first and second power sources or first and second torque applying apparatuses that have housings where the first and second power sources are fastened. (Figure 1 teaches two separate torque applying apparatuses (102, 104) that have input portions (where the power source (110, 112) is connected) and laterally disposed output portions (114, 118) that interact with fasteners.  Figure 1 also discloses mounting structure (148, 150) where the power sources are mounted to the housings (106, 108) of the apparatuses.) TAYLOR also discloses that the two torque applying apparatuses are coupled separately to the frame. (Figure 1 teaches the apparatuses (102, 104) are laterally separated and have separate connection points to the main frame.)
One of ordinary skill in the art would have been motivated to apply the known laterally disposed power sources and torque applying apparatuses technique of TAYLOR to the fastener removal method and device of CLARKE in order to provide the ability to fasten differently shaped/sized fasteners on a common input drive (TAYLOR ¶0012) and also to remove/install the locking elements simultaneously on the wear part shown in CLARKE’s Figure 5 using the technique of having torque applying abilities on laterally 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known laterally disposed power sources and torque applying apparatuses technique of TAYLOR to the fastener removal method and device of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 8, CLARKE in view of SROKA and TAYLOR teaches the system of claim 7 wherein the power source is coupled to the input portion, and the output portion is thinner than the combined power source and input portion in the direction of the rotational axes. (SROKA, Figure 8 teaches the input potion (104) and power source (106) have a greater combined thickness than the output portion (40).)

As to claim 9, CLARKE in view of SROKA and TAYLOR teaches the system of claim 7 wherein the thickness of the output portion is small in order to provide access to previously unreachable fasteners. (SROKA, Figure 8 and Paragraph 0045)
CLARKE in view of SROKA does not explicitly disclose that the thickness of the output portion is less than or equal to about 60 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness 
Therefore, it would have been prima facie obvious to modify SROKA to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of SROKA.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 10, CLARKE in view of SROKA and TAYLOR teaches the torque applying apparatus of claim 1 including a power source coupled to the input portion (SROKA, Figure 8 teaches the input potion (104) and power source (106).), wherein the output portion is less than the combined thickness of the power source and input portion.
CLARKE in view of SROKA does not explicitly disclose that the output portion is about 25% or less of the combined thickness of the power source and input portion.
However, However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the output portion of SROKA at 25% or less of the combined input portion and power source because Applicant has not disclosed that having the output portion thickness at 25% or less provides an advantage (other than to fit into places to reach fasteners, which is also disclosed by SROKA), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected SROKA’s device, and applicant’s invention, to perform equally well with either thickness taught by SROKA or the claimed thickness because both thickness dimensions would perform the same function allowing access to fasteners in spaces of limited access.
Therefore, it would have been prima facie obvious to modify JUNKERS to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of SROKA.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 11, CLARKE in view of SROKA and TAYLOR teaches the system of claim 7 wherein the power source is hydraulically driven and adjustable for bi-directional rotation. (SROKA, Paragraph 0038 teaches the motive structure can be a hydraulic system.  Paragraph 0052 teaches the rotation of the engagement member can be in clockwise and counterclockwise directions.  CLARKE, Paragraph 0118 teaches a power source, Paragraph 0018 teaches the use of hydraulics.  Paragraph 0135 teaches the tool (hex tool, 195) can remove and secure the wear member, thus is capable of bi-directional rotation.)

As to claim 21, CLARKE in view of SROKA and TAYLOR teaches the system of claim 7, wherein the first and second torque applying apparatuses are laterally offset from each other. (CLARKE, Figure 27a teaches the side elements of the frame are laterally disposed from one another.  TAYLOR, Figure 1 teaches that when you mount the two torque applying apparatuses (102, 104), they are laterally offset from one another.)

As to claim 22, CLARKE in view of SROKA and TAYLOR teaches the system of claim 21, wherein a gap is disposed between the first and second torque applying apparatuses. (CLARKE, Figure 27a teaches the side elements of the frame are laterally disposed from one another to form a gap.  TAYLOR, Figure 1 teaches that when you mount the two torque applying apparatuses (102, 104), they are laterally offset from one another and have a gap in between.)

As to claim 23, CLARKE teaches a system for removing wear part from earth working equipment (Figure 27b teaches a manipulator (29) with a removal tool (195) that is used to remove a locking element (or securement mechanism) from a wear part (13). ¶0114 teaches the intermediate adapter (13) is a wear part that needs replacing periodically.), the system comprising: a ground-engaging wear part (In the remarks dated 02 August 2021, applicant points to ¶0049 of the published application (US20190321926A1) as providing support for the new/amended claims.  This paragraph discusses removing/installing the “intermediate adapter”, which is item 33 in Figure 7 of applicant’s drawings.  Based on that, Examiner points to CLARKE, Figure 5 as showing a similar wear part with the same structure as claimed.  See Figure A below.)  including a cavity for receiving a base fixed to a lip of a mining bucket, a front end to engage the ground, sidewalls extending rearward of the front end, a first opening in at least one of the sidewalls, and a longitudinal axis extending centrally through the front end; a first locking element received in the first opening and extending laterally to the longitudinal axis to secure the wear part to the base (See Figure A below.), wherein the first locking element is turned to secure and release the wear part for installation and removal of the wear part from the base (¶0114 and Figure 5 teach a securement mechanism (21) used to secure the wear member (13) to the nose (23).  ¶0135 and Figures 27a/b teach a tool for removing/securing the securement mechanism from/to the wear member.  ¶0135 teaches the use of a hex tool to remove the securement mechanism (21), which is interpreted as a tool that turns the mechanism.); and a tool head including grippers for holding the wear part (Figure 27a/b teaches grippers (191/193) that are capable of holding a wear part.), a first power source, a first torque applying apparatus (Figure 27a/b teaches a first power source (box/cylinder above the hex bit labeled as 195) connected to the torque applying apparatus (hex tool).), and a first tool that connects to a locking element to turn the locking element between secured and released (Figures 23 and 27a/b teach a hex tool (139) that is used to turn a securement mechanism (21) to install/remove the wear part.  See also ¶0144)

    PNG
    media_image1.png
    610
    901
    media_image1.png
    Greyscale

Figure A: Examiner Interpretation of CLARKE, Figure 5
CLARKE does not explicitly disclose a torque applying apparatus including an input portion configured to receive torque from the power source about a first rotational axis, an output portion configured to apply torque to the first tool about a second rotational axis offset from the first rotational axis, and a force- multiplying axis connecting the input portion and the output portion.
However, SROKA teaches a torque applying apparatus including an input portion configured to receive torque from the power source about a first rotational axis, an output portion configured to apply torque to the first tool about a second rotational axis 
However, SROKA teaches a torque applying apparatus (Figure 6, Item 100) including an input portion configured to receive torque from the power source about a first rotational axis (Figure 6, Item 104), an output portion configured to apply toque to the first tool (Figures 10-19 and ¶0043 teaches the use of a wrench with various shaped sockets. Figure 16 teaches a hex adapter specifically, which can be used with the hex socket tool of CLARKE.) about a second rotational axis offset from the first rotational axis (Figure 6 teaches the input (104) and output (40) portions and displaced laterally and have parallel rotational axis.), and a force-multiplying mechanism connecting the input portion and the output portion. (Paragraph 0032 teaches the drive system (50) increases the torque or rotational speed imparted onto the output portion (40).)
One of ordinary skill in the art would have been motivated to combine the offset drive link assembly of SROKA with the locking element removal device of CLARKE in increase the input torque (SROKA, Paragraph 0032), use the multiple sized inserts to accommodate various fasteners (SROKA, Paragraph 0027), and access fasteners in a space-restricted environment. (SROKA, Paragraph 0045) 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the offset drive link assembly of SROKA with the locking element removal device of CLARKE because it has been held to 

CLARKE in view of SROKA does not explicitly disclose a torque applying apparatus capable of using a first tool to access the first locking element in the sidewall of the wear member.
However, TAYLOR teaches mounting a torque applying apparatus such that it is capable of accessing a fastener from the horizontal direction. (Figure 1 teaches a torque applying apparatus (102) that is connected to a power source (110) that is oriented in a horizontal direction, uses a hex slot for hex tools (Figure 3), and is capable of interacting with fasteners disposed in a horizontal orientation.)
One of ordinary skill in the art would have been motivated to apply the known laterally disposed power sources and torque applying apparatuses technique of TAYLOR to the fastener removal method and device of CLARKE in order to provide the ability to fasten differently shaped/sized fasteners on a common input drive (TAYLOR ¶0012) and also to remove/install the locking elements simultaneously on the wear part shown in CLARKE’s Figure 5.  CLARKE ¶0114 teaches that the intermediate adapter (13) is a wear member that needs replacement periodically.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known laterally disposed power sources and torque applying apparatuses technique of TAYLOR to the fastener removal method and device of CLARKE because it has been held to be prima facie obvious to 

As to claim 24, CLARKE in view of SROKA and TAYLOR teaches the system of claim 23, wherein the thickness of housing (The specification has no support for the housing being 60 mm or less, so this limitation is interpreted as referring to the output portion as stated in ¶0006 and 0049 of the published application.) is small in order to provide access to previously unreachable fasteners. (SROKA, ¶0045 teaches the housing is small to allow for use in space-restricted environments.  The thickness of the exterior of the housing of SROKA is interpreted as the top of the top plate (22) to the bottom of the bottom plate (24).)
CLARKE in view of SROKA and TAYLOR does not explicitly disclose that the housing has a depth transverse to the longitudinal axis of 60 mm or less.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the housing of SROKA at 60mm or less because Applicant has not disclosed that having the housing thickness at 60mm or less provides an advantage (other than to fit into places to reach fasteners, which is also disclosed by SROKA), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected SROKA’s device, and applicant’s invention, to perform equally well with either thickness taught by SROKA or the claimed thickness 
Therefore, it would have been prima facie obvious to modify SROKA to obtain the invention as specified in claim 24 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of SROKA.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 25, CLARKE in view of SROKA and TAYLOR teaches the system of claim 24, wherein the housing of the first torque applying apparatus is fastened to the first power source. (SROKA Figure 6 teaches a housing (22).  Figure 8 teaches the power source (106) is connected to the housing (22) via a coupling structure (108).  Paragraph 0038 teaches the motive structure can be secured to the wrench (20) or even formed with the wrench.)

As to claim 26, CLARKE in view of SROKA and TAYLOR teaches the system of claim 23, further comprising a second opening in an opposing sidewalls; and a second locking element received in the second opening and extending laterally to the longitudinal axis to secure the wear part to the base, wherein the second locking element is turned to secure and release the wear part for installation and removal of the wear part from the base. (CLARKE, Figure 5 teaches a second locking element (21) that is placed in the second sidewall.  Although not explicitly shown in the view in the drawing, it appears the locking element (21) operates the same as the one shown to the right of the drawing where it goes into a slot in the sidewall.  ¶0114 and Figure 5 teach a securement mechanism (21) used to secure the wear member (13) to the nose (23).)

As to claim 27, CLARKE in view of SROKA and TAYLOR teaches the system of claim 26, further comprising a second torque applying apparatus, wherein the first and second torque applying apparatuses are coupled separately to the tool head. (CLARKE, ¶0135 teaches the use of multiple devices on the same frame for removing/installing the securement mechanisms from the wear members.  TAYLOR, Figure 1 teaches two separate torque applying apparatuses (102, 104) that have input portions (where the power source (110, 112) is connected) and laterally disposed output portions (114, 118) that interact with fasteners.  Figure 1 also teaches the apparatuses (102, 104) are laterally separated and have separate connection points to the main frame.)
One of ordinary skill would have been motivated to apply the known laterally disposed power sources and torque applying apparatuses technique of TAYLOR to the fastener removal method and device of CLARKE in order to provide the ability to fasten differently shaped/sized fasteners on a common input drive (TAYLOR ¶0012) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known laterally disposed power sources and torque applying apparatuses technique of TAYLOR to the fastener removal method and device of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 28, CLARKE in view of SROKA and TAYLOR teaches the system of claim 27, wherein the first and second torque applying apparatuses are laterally offset from each other. (CLARKE, Figure 27a teaches the side elements of the frame are laterally disposed from one another.  TAYLOR, Figure 1 teaches that when you mount the two torque applying apparatuses (102, 104), they are laterally offset from one another.)

As to claim 29, CLARKE in view of SROKA and TAYLOR teaches the system of claim 28, wherein a gap is disposed between the first and second torque applying apparatuses. (CLARKE, Figure 27a teaches the side elements of the frame are laterally disposed from one another to form a gap.  TAYLOR, Figure 1 teaches that when you mount the two torque applying apparatuses (102, 104), they are laterally offset from one another and have a gap in between.)

As to claim 30, CLARKE in view of SROKA and TAYLOR teaches the system of claim 27, further comprising a second tool that connects to the second locking element to turn the second locking element between secured and released positions. (CLARKE, ¶0144 along with Figures 13 and 27a teach a hex tool (139) used to turn a locking element (21).  TAYLOR is relied upon for teaching the use of a plurality of torque applying mechanisms on one frame, with each facing the horizontal direction as shown in Figure 1.  Using the laterally disposed torque applying mechanisms technique from TAYLOR with the device of CLARKE results in a second tool (139) to manipulate the second locking element (21) of CLARKE.  ¶0114 teaches the need for removal of the wear member (13).)

As to claim 31, CLARKE in view of SROKA and TAYLOR teaches the system of claim 27, wherein the thickness of housing (The specification has no support for the housing being 60 mm or less, so this limitation is interpreted as referring to the output portion as stated in ¶0006 and 0049 of the published application.) is small in order to provide access to previously unreachable fasteners. (SROKA, ¶0045 teaches the housing is small to allow for use in space-restricted environments.  The thickness of the exterior of the housing of SROKA is interpreted as the top of the top plate (22) to the bottom of the bottom plate (24).)
CLARKE in view of SROKA and TAYLOR does not explicitly disclose that the housing has a depth transverse to the longitudinal axis of 60 mm or less.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the housing of SROKA at 60mm or less because Applicant has not disclosed that having the housing thickness at 60mm or less provides an advantage (other than to fit into places to reach fasteners, which is also disclosed by SROKA), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected SROKA’s device, and applicant’s invention, to perform equally well with either thickness taught by SROKA or the claimed thickness because both thickness dimensions would perform the same function allowing access to fasteners in spaces of limited access.
Therefore, it would have been prima facie obvious to modify SROKA to obtain the invention as specified in claim 31 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of SROKA.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 32, CLARKE in view of SROKA and TAYLOR teaches the system of claim 30, wherein the housing of the second torque applying apparatus is fastened to a second power source. (SROKA, Figure 6 teaches a housing (22).  Figure 8 teaches the power source (106) is connected to the housing (22) via a coupling structure (108).  Paragraph 0038 teaches the motive structure can be secured to the wrench (20) or even formed with the wrench.  TAYLOR, which teaches the secondary torque applying apparatus technique, teaches that when you have two torque applying apparatuses (102, 104), that they are connected to separate power sources (110, 112).)

Response to Arguments
Applicant’s arguments, see remarks, filed 02 August 2021, with respect to the rejection(s) of claim(s) 7-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CLARKE (US 20150107075 A1) in view of SROKA (US 20120103142 A1), further in view of WILSON (US 20130139651 A1).
Applicant’s arguments regarding first and second torque applying apparatuses being coupled separately to the frame are convincing.  Neither CLARKE nor SROKA teaches the limitations regarding two torque applying apparatuses working together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
KR-102059653-B1 teaches horizontally disposed torque applying apparatuses (500) that can operate on two sides of an object simultaneously.
VOLLMUTH (WO-2009095209-A1) teaches horizontally disposed torque applying apparatuses on the same frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726